Name: 80/469/EEC: Commission Decision of 14 April 1980 refusing to accept the scientific character of the apparatus described as 'Collins General Purpose HF Receiver, model 651S-1', and 'Collins Transmitter, model HF 8130A'
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1980-05-07

 Avis juridique important|31980D046980/469/EEC: Commission Decision of 14 April 1980 refusing to accept the scientific character of the apparatus described as 'Collins General Purpose HF Receiver, model 651S-1', and 'Collins Transmitter, model HF 8130A' Official Journal L 116 , 07/05/1980 P. 0059 - 0059 Greek special edition: Chapter 02 Volume 8 P. 0205 COMMISSION DECISION of 14 April 1980 refusing to accept the scientific character of the apparatus described as "Collins General Purpose HF Receiver, model 651S-1" and "Collins Transmitter, model HF 8130A" (80/469/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 9 October 1979, the Italian Government requested the Commission to invoke the procedure at present laid down in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Collins General Purpose HF Receiver, model 651S-1", and "Collins Transmitter, model HF 8130A", intended for use in connection with stratosperic experiments in telemetry stations, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 26 February 1980 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question consists of a high-frequency receiver and a high-frequency transmitter ; whereas it does not possess the requisite objective characteristics making it specifically suited to scientific research ; whereas apparatus of the same kind is principally used for the realization of non-scientific activities ; whereas the use of the said apparatus in the case in question could not alone confer upon it the character of scientific apparatus ; whereas it therefore cannot be regarded as scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Collins General Purpose HF Receiver, model 651S-1", and "Collins Transmitter, model HF 8130A", is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 April 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32.